DETAILED ACTION
This is in reply to an After Final Consideration Pilot Program 2.0 (AFCP 2.0) request filed on June 7, 2022, interviews on June 14, 2022 and June 16, 2022, and email communications on June 16, 2022 regarding Application No. 16/809,188.  Applicants amended claims 1, 2, 9-11, 13, and 15-17 and canceled claims 6-8, 18-20, 22, and 23.  Claims 1-5, 9-17, 21, and 24 are pending.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Authorization for the amendments was given by Applicants’ representative Burman Mathis (Reg. No. 44,907) on June 16, 2022.

The application has been amended as agreed to as follows:

13. (Currently Amended) 


The display device of claim 1, wherein
the display panel includes 

a transistor disposed on the substrate, and 
a light blocking layer disposed between the substrate and the transistor and overlapping a semiconductor layer of the transistor, and 3 
Atty Docket No. SD-190910-PKCthe at least one crack detection line is disposed in a same layer as the light blocking layer and comprises a same material as the light blocking layer.

15. (Currently Amended) A display device, comprising: 
a display panel including a main panel area including a first side extending in a first direction and a second side extending in a second direction crossing the first direction, 
a first sub-panel area that contacts the first side and is bent, and 
a second sub-panel area that contacts the second side and is bent, wherein 
the first sub-panel area and the second sub-panel area include a display area and a non- display area, 
the display panel includes a crack detection line disposed in the display area, the crack detection line being located over [[the]] pixels in side view as well as between multiple pixels in plan view, 
the display panel includes 
a substrate, 
light emitting diodes disposed on the substrate, 
an encapsulating layer covering the light emitting diodes, and 
a touch sensor unit disposed on the encapsulating layer, 
the touch sensor unit includes 
a first conductor, 
an insulating layer disposed on the first conductor, and 
a second conductor disposed on the insulating layer, 
the first conductor includes the crack detection line, 
the first conductor has a mesh shape, and 
the crack detection line extends in an alternating pattern along a line forming the mesh shape.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record teaches a display device but does not teach:
A display device, comprising: 
a display panel that includes a display area including pixels and a non-display area around the display area, wherein 
the display area includes a flat display area and at least one bending display area, 
the display panel includes at least one crack detection line disposed in the at least one bending display area so as located over the pixels in side view as well as between multiple pixels in plan view, 
the display panel includes 
a substrate, 
light emitting diodes disposed on the substrate, 
an encapsulating layer covering the light emitting diodes, and 
a touch sensor unit disposed on the encapsulating layer, 
the touch sensor unit includes 
a first conductor, 
an insulating layer disposed on the first conductor, and 
a second conductor disposed on the insulating layer, 
the first conductor includes the at least one crack detection line, 
the first conductor has a mesh shape, and 
the at least one crack detection line extends in an alternating pattern along a line forming the mesh shape.

Regarding claim 15, the prior art of record teaches a display device but does not teach:
A display device, comprising: 
a display panel including a main panel area including a first side extending in a first direction and a second side extending in a second direction crossing the first direction, 
a first sub-panel area that contacts the first side and is bent, and 
a second sub-panel area that contacts the second side and is bent, wherein 
the first sub-panel area and the second sub-panel area include a display area and a non- display area, 
the display panel includes a crack detection line disposed in the display area, the crack detection line being located over pixels in side view as well as between multiple pixels in plan view, 

the display panel includes 
a substrate, 
light emitting diodes disposed on the substrate, 
an encapsulating layer covering the light emitting diodes, and 
a touch sensor unit disposed on the encapsulating layer, 
the touch sensor unit includes 
a first conductor, 
an insulating layer disposed on the first conductor, and 
a second conductor disposed on the insulating layer, 
the first conductor includes the crack detection line, 
the first conductor has a mesh shape, and 
the crack detection line extends in an alternating pattern along a line forming the mesh shape.


Accordingly, independent claims 1 and 15 are allowed over the prior art of record.  Also, dependent claims 2-5, 9-14, 16, 17, 21, and 24 are allowed over the prior art of record.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/16/2022